EXHIBIT 10.2

POLYCOM, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

             This Change of Control Severance Agreement (the “Agreement”) is
made and entered into by and between ____________ (the “Employee”) and Polycom,
Inc., a Delaware Corporation (the “Company”), effective as of _____________ 
(the “Effective Date”).

RECITALS

             1.         It is expected that the Company from time to time will
consider the possibility of an acquisition by another company or other change of
control.  The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to the Employee and can cause the
Employee to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined herein) of the Company.

             2.         The Board believes that it is in the best interests of
the Company and its stockholders to provide the Employee with an incentive to
continue his or her employment and to motivate the Employee to maximize the
value of the Company upon a Change of Control for the benefit of its
stockholders.

             3.         The Board believes that it is imperative to provide the
Employee with certain severance benefits upon the Employee’s termination of
employment following a Change of Control.  These benefits will provide the
Employee with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding the possibility of a Change of Control.

             4.         Certain capitalized terms used in the Agreement are
defined in Section 7 below.

AGREEMENT

             NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:

             1.         Term of Agreement.  This Agreement shall terminate upon
the date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied.

             2.         At-Will Employment.  The Company and the Employee
acknowledge that the Employee’s employment is and shall continue to be at-will,
as defined under applicable law, except as may otherwise be specifically
provided under the terms of any written formal employment agreement between the
Company and the Employee (an “Employment Agreement”).  If the Employee’s
employment terminates for any reason, including (without limitation) any
termination prior to a Change of Control, the Employee shall not be entitled to
any payments, benefits, damages, awards or compensation other than as provided
by this Agreement or under his or her Employment Agreement.

          3.         Agreement to Remain with the Company for 6 Months Following
a Change of Control.  Executive agrees to remain employed with the Company (or
its successor corporation) for a period of six (6) months following a “Change of
Control” (as defined herein) unless his or her employment terminates due to
Executive’s death, becoming “Disabled” (as defined herein), for “Good Reason”
(as defined herein), or is terminated involuntarily by the Company during such
six (6) month period.

          4.         Severance Benefits.

                         (a)        Involuntary Termination Other than for Cause
or Voluntary Termination for Good Reason Following a Change of Control.  If
within twelve (12)  months following a Change of Control (i) the Employee
terminates his or her employment with the Company (or any parent or subsidiary
of the Company) for “Good Reason” (as defined herein) or (ii) the Company (or
any parent or subsidiary of the Company) terminates the Employee’s employment
for other than “Cause” (as defined herein), or (iii) the Employee dies or
terminates employment due to becoming Disabled (as defined herein) and the
Employee, except in the case of death, signs and does not revoke a standard
release of claims with the Company in a form acceptable to the Company, then the
Employee shall receive the following severance from the Company:

                                      (i)        Severance Payment.  The
Employee shall be entitled to receive a lump-sum severance payment (less
applicable withholding taxes) equal to 100% of the Employee’s annual base salary
(as in effect immediately prior to (A) the Change of Control, or (B) the
Employee’s termination, whichever is greater) plus 100% of the Employee’s target
bonus for the fiscal year in which the Change of Control or the Employee’s
termination occurs, whichever is greater.

                                      (ii)       Options; Restricted Stock.  All
of the Employee’s then outstanding options to purchase shares of the Company’s
Common Stock (the “Options”) shall immediately vest and became exercisable. 
Additionally, all of the shares of the Company’s Common Stock then held by the
Employee subject to a Company repurchase right (the “Restricted Stock”) shall
immediately vest and the Company’s right of repurchase with respect to such
shares of Restricted Stock shall lapse.  The Options shall remain exercisable
following the termination for the period prescribed in the respective option
agreements.

                                      (iii)      Continued Employee Benefits.
Company-paid health, dental, vision, long-term disability and life insurance
coverage at the same level of coverage as was provided to such Employee
immediately prior to the Change of Control and at the same ratio of Company
premium payment to Employee premium payment as was in effect immediately prior
to the Change of Control (the “Company-Paid Coverage”).  If such coverage
included the Employee's dependents immediately prior to the Change of Control,
such dependents shall also be covered at Company expense.  Company-Paid Coverage
shall continue until the earlier of (i) twelve (12) months  from the date of
termination, or (ii) the date upon which the Employee and his dependents become
covered under another employer's group health, dental, vision, long-term
disability or life insurance plans that provide Employee and his dependents with
comparable benefits and levels of coverage.  For purposes of Title X of the
Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of the
“qualifying event” for Employee and his or her dependents shall be the date upon
which the Company-Paid Coverage terminates.

                          (b)        Timing of Severance Payments.  The
severance payment to which Employee is entitled shall be paid by the Company to
Employee in cash and in full, not later than ten (10) calendar days after the
date of the termination of Employee’s employment as provided in Section 4(a). 
If the Employee should die before all amounts have been paid, such unpaid
amounts shall be paid in a lump-sum payment (less any withholding taxes) to the
Employee’s designated beneficiary, if living, or otherwise to the personal
representative of the Employee’s estate.

                         (c)        Voluntary Resignation; Termination for
Cause.  If the Employee’s employment with the Company terminates (i) voluntarily
by the Employee other than for Good Reason or Disability or (ii) for Cause by
the Company, then the Employee shall not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.

                         (d)        Termination Apart from Change of Control. 
In the event the Employee’s employment is terminated for any reason, either
prior to the occurrence of a Change of Control or after the twelve (12)–month
period following a Change of Control, then the Employee shall be entitled to
receive severance and any other benefits only as may then be established under
the Company’s existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

                         (e)        Exclusive Remedy.  In the event of a
termination of Employee’s employment within twelve (12)  months following a
Change of Control, the provisions of this Section 4 are intended to be and are
exclusive and in lieu of any other rights or remedies to which the Employee or
the Company may otherwise be entitled, whether at law, tort or contract, in
equity, or under this Agreement.  The Employee shall be entitled to no benefits,
compensation or other payments or rights upon termination of employment
following a Change in Control other than those benefits expressly set forth in
this Section 4.

             5.         Limitation on Payments.  In the event that the severance
and other benefits provided for in this Agreement or otherwise payable to the
Employee (i) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for
this Section 5, would be subject to the excise tax imposed by Section 4999 of
the Code, then the Employee’s severance benefits under Section 4(a) shall be
either:

(a) delivered in full, or     (b) delivered as to such lesser extent which would
result in no portion of such severance benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by the Employee on an after-tax
basis, of the greatest amount of severance benefits, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code.  Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by the
Company’s independent public accountants immediately prior to Change of Control
(the “Accountants”), whose determination shall be conclusive and binding upon
the Employee and the Company for all purposes.  For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

 

          6.         Pooling of Interests Limitation.  To the extent any of the
benefits (including the equity compensation vesting acceleration) hereunder
would cause a contemplated Change of Control transaction that was intended to be
accounted for as a “pooling-of-interests” transaction to become ineligible for
such accounting treatment under generally accepted accounting principles, as
determined by the Accountants, then this Agreement shall automatically be deemed
amended to provide Employee with such lesser benefits as would allow for the
contemplated Change of Control transaction to be accounted for as a
“pooling-of-interests” transaction.

          7.         Definition of Terms.  The following terms referred to in
this Agreement shall have the following meanings:

                         (a)        Cause. “Cause” shall mean (i) an act of
personal dishonesty taken by the Employee in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of the Employee, (ii) Employee being convicted of a felony, (iii) a
willful act by the Employee which constitutes gross misconduct and which is
injurious to the Company,  (iv) following delivery to the Employee of a written
demand for performance from the Company which describes the basis for the
Company's reasonable belief that the Employee has not substantially performed
his duties, continued violations by the Employee of the Employee's obligations
to the Company which are demonstrably willful and deliberate on the Employee's
part.

                         (b)        Change of Control.  “Change of Control”
means the occurrence of any of the following:

                                      (i)        Any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes the “beneficial owner” (as defined in Rule 13d–3 under said
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities; or

                               (ii)       Any action or event occurring within a
two–year period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

                                   (iii)       The consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

                                   (iv)        The consummation of the sale,
lease or other disposition by the Company of all or substantially all the
Company’s assets.

                         (c)        Disability.  “ Disability” shall mean that
the Employee has been unable to perform his or her Company duties as the result
of his incapacity due to physical or mental illness, and such inability, at
least twenty-six (26) weeks after its commencement, is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Employee or the Employee’s legal representative (such
Agreement as to acceptability not to be unreasonably withheld).  Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate the Employee’s
employment.  In the event that the Employee resumes the performance of
substantially all of his or her duties hereunder before the termination of his
or her employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

                         (d)        Good Reason.  “Good Reason” means without
the Employee’s express written consent (i) a material reduction of the
Employee’s duties, title, authority or responsibilities, relative to the
Employee’s duties, title, authority or responsibilities as in effect immediately
prior to such reduction, or the assignment to Employee of such reduced duties,
title, authority or responsibilities; provided, however, that a reduction in
duties, title, authority or responsibilities solely by virtue of the Company
being acquired and made part of a larger entity (as, for example, when the
Senior Vice-President of a business unit of the Company remains as such
following a Change of Control) shall not by itself constitute grounds for a
“Voluntary Termination for Good Reason”; (ii) a substantial reduction of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction; (iii) a reduction by the
Company in the base compensation of the Employee as in effect immediately prior
to such reduction; (iv) a material reduction by the Company in the kind or level
of benefits to which the Employee was entitled immediately prior to such
reduction with the result that such Employee’s overall benefits package is
significantly reduced; (v) the relocation of the Employee to a facility or a
location more than thirty-five (35) miles from such Employee ‘s then present
location.

             8.         Successors.

                       (a)        The Company’s Successors.  Any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 8(a) or which becomes bound by the terms of this
Agreement by operation of law.

                       (b)        The Employee’s Successors.  The terms of this
Agreement and all rights of the Employee hereunder shall inure to the benefit
of, and be enforceable by, the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

             9.         Notice.

                         (a)        General. All notices and other
communications required or permitted hereunder shall be in writing, shall be
effective when given, and shall in any event be deemed to be given upon receipt
or, if earlier, (a) five (5) days after deposit with the U.S. Postal Service or
other applicable postal service, if delivered by first class mail, postage
prepaid, (b) upon delivery, if delivered by hand, (c) one (1) business day after
the business day of deposit with Federal Express or similar overnight courier,
freight prepaid or (d) one (1) business day after the business day of facsimile
transmission, if delivered by facsimile transmission with copy by first class
mail, postage prepaid, and shall be addressed (i) if to Employee, at his or her
last known residential address and (ii) if to the Company, at the address of its
principal corporate offices (attention:  Secretary), or in any such case at such
other address as a party may designate by ten (10) days’ advance written notice
to the other party pursuant to the provisions above.

                         (b)        Notice of Termination.  Any termination by
the Company for Cause or by the Employee for Good Reason or Disability or as a
result of a voluntary resignation shall be communicated by a notice of
termination to the other party hereto given in accordance with Section 9(b) of
this Agreement.  Such notice shall indicate the specific termination provision
in this Agreement relied upon, shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination under the provision
so indicated, and shall specify the termination date (which shall be not more
than thirty (30) days after the giving of such notice).  The failure by the
Employee to include in the notice any fact or circumstance which contributes to
a showing of Good Reason or Disability shall not waive any right of the Employee
hereunder or preclude the Employee from asserting such fact or circumstance in
enforcing his or her rights hereunder.

             10.       Miscellaneous Provisions.

                         (a)        No Duty to Mitigate.  The Employee shall not
be required to mitigate the amount of any payment contemplated by this
Agreement, nor shall any such payment be reduced by any earnings that the
Employee may receive from any other source.

                     (b)        Waiver.  No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee).  No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

                       (c)        Headings.  All captions and section headings
used in this Agreement are for convenient reference only and do not form a part
of this Agreement.

                       (d)        Entire Agreement.  This Agreement constitutes
the entire agreement of the parties hereto and supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof.

                       (e)        Choice of Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California. The Superior Court of Santa Clara County and/or the
United States District Court for the Northern District of California shall have
exclusive jurisdiction and venue over all controversies in connection herewith.

                       (f)        Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

                       (g)        Withholding.  All payments made pursuant to
this Agreement will be subject to withholding of applicable income and
employment taxes.

                       (h)        Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

             IN WITNESS WHEREOF, each of the parties has executed this
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year set forth below.

 

COMPANY POLYCOM, INC.       By:

--------------------------------------------------------------------------------

        Title:

--------------------------------------------------------------------------------

          EMPLOYEE By:

--------------------------------------------------------------------------------

        Title:

--------------------------------------------------------------------------------

 

 